       Case 3:20-cv-07141-WHO Document 19 Filed 11/04/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10   PURPLE SURGICAL UK LIMITED, a United        Case No.: 3:20-cv-07141
     Kingdom Private Limited Company,
11                                               [Proposed] ORDER GRANTING
                                                 STIPULATION FOR AN ORDER
12                                               REMANDING THE ACTION TO
                  Plaintiff,                     STATE COURT AND WITHDRAWING
13                                               DEFENDANTS’ MOTION TO DISMISS
           v.
14

15   WIN BILLION INVESTMENT GROUP
     LIMITED, a British Virgin Islands Limited
16   Company WU YUN FAI RIC, an individual;
     and DOES 1-20,
17

18
                  Defendants.
19
20

21

22

23

24

25

26
27

28
                                                                          ORDER
                                                                  (Case No. 3:20-cv-07141)
      Case 3:20-cv-07141-WHO Document 19 Filed 11/04/20 Page 2 of 2



 1                                              ORDER

 2          Having reviewed the stipulation filed by Plaintiff PURPLE SURGICAL UK LIMITED

 3   and Defendants WIN BILLION INVESTMENT GROUP LIMITED and WU YUN FAI RIC,

 4   and good cause appearing therefor, the Court hereby ORDERS as follows:

 5          1.     Pursuant to 28 U.S.C. § 1447(c) this matter is remanded to the Superior Court of
 6                 California, County of San Francisco for lack of diversity jurisdiction.
 7          2.     Defendants’ Motion to Dismiss [Dkt. No. 10] is mooted.
 8          3.     Defendants’ objection, on the grounds that the case was removed, to the state
 9                 court subpoena served by Plaintiff on Bank of the West is also now moot and not
10
                   grounds to delay Bank of the West’s compliance with the Subpoena.
11
            IT IS SO ORDERED.
12

13   Dated: November 4, 2020

14                                                       _______________________
                                                         Hon. William H. Orrick
15                                                       U.S. DISTRICT COURT JUDGE

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    1
                                                                                    ORDER
                                                                            (Case No. 3:20-cv-07141)
